ANDERSON, Justice PAUL H.
(concurring in part, dissenting in part).
I concur with the majority’s conclusion that the offense of fleeing a peace officer by a means other than a motor vehicle as defined by Minn.Stat. § 609.487, subd. 6 (2012), is a specific-intent crime. I also agree that the district court erred when it failed to instruct the jury on voluntary intoxication. But I disagree with the majority that the court’s error was harmless beyond a reasonable doubt. Therefore, I respectfully dissent.
The majority concludes that evidence presented at trial overwhelmingly establishes beyond a reasonable doubt that the defendant, Sharon Karen Wilson, is guilty as charged. In other words, the majority concludes that there is sufficient evidence to meet our very high standard for determining when an error is harmless. For an error to be harmless, we must be able to conclude “beyond a reasonable doubt ‘the omission did not have a significant impact on the verdict.’ ” State v. Lee, 683 N.W.2d 309, 316 (Minn.2004) (quoting State v. Shoop, 441 N.W.2d 475, 481 (Minn.1989)). I conclude that this standard has not been met here.
Absent the instruction on voluntary intoxication and Wilson’s ability to present evidence as to • her voluntary intoxication defense, there is reasonable doubt that Wilson formed the requisite specific intent necessary to commit the criminal act of fleeing a police officer. Intoxication is relevant to explain Wilson’s actions when charged with this specific-intent crime. Because the district court ruled that fleeing by other means was a general-intent *859crime, Wilson was prevented from presenting her intoxication explanation to the jury.
Undoubtedly, Wilson’s conduct during the early morning hours of September 19, 2010, shows that, at least on that morning, her behavior fell far below the standard we expect of an ordinary citizen — much less a model citizen. The police report indicates that Wilson was “intoxicated,” “belligerent,” and “un-cooperative.” She even, threatened the police officers who detained her, stating that “she would get [them] feed and complained that she was touched inappropriately while being searched by both male and female officers.”
But Wilson’s bad behavior alone is not enough to support her conviction when under the law she is entitled to present a voluntary intoxication defense to the specific-intent crime of fleeing a police officer by means other than a motor vehicle. There is no question that Wilson exhibited several indices of intoxication. Given that Wilson was charged with a specific-intent crime and she raised a voluntary intoxication defense, she was entitled to present that defense and to have the jury receive an instruction on voluntary intoxication.
When the district court erred by treating the crime of fleeing a peace officer by means other than a motor vehicle as a general-intent crime, the jury did not have all the necessary information before it to render an informed verdict on the charged crime. Given this deficiency, I am unable to conclude beyond a reasonable doubt that the jury had the overwhelming evidence necessary to hold Wilson guilty under our harmless error standard. While the jury may have, could have, or might have reached the same verdict it did, I am unable to form a clear and firm conviction beyond a reasonable doubt that the jury would have reached the same verdict if it was properly informed. Therefore, I would reverse and remand for a new trial.